DETAILED ACTION
This action is in response to the amendments filed 22 February 2021 for application 15/412199 filed on 23 January 2017. Currently claims 1-20 are pending.  Claim objections and claim rejections under 35 USC 112(b) have been withdrawn in light of the amendments. All references in the IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US2017/0351812, provisional application 62/346796 filed 7 January 2016), hereinafter referred to as Green, in view of Max Heine (“Making The Case: Predictive analytics promises major improvements in safety, retention”, Commercial Carrier Journal, June 2014, pp. 52-58), hereinafter referred to as Heine.

a driver log-based retention system, comprising: a processing system for: receiving driver log information associated with one or more drivers respectively corresponding to one or more vehicles; ([0040, Figure 1], The system 100 includes a user device 102 having installed thereon a predictive / analytic engine 104 capable of receiving data on various biometrics of a user from a plurality of biometric sensors or data collection points 106 . The plurality of biometric sensors or data collection points 106 may include any combination of biometric sensors for tracking the bio metrics of a user , with each biometric sensor gathering one or more types of biometric data . The biometric sensors 106 may include and / or track pulse , accelerometer , thermometer , blink rate , finger print , facial recognition , DNA , palm print , hand geometry , iris recognition , retina , odor / scent , voice speaker recognition , thermograms, gait , ear recognition , skin reflection , lip motion , gyroscope , pulse oximeter , barometer , force touch , altimeter , GPS , and brain wave patterns.,
wherein a driver monitoring system collects data on the vehicle from a variety of sensors such that this collection of data is log information characterizing the vehicle (e.g. location, altimeter, accelerometer), the driver state behavior, and the driving conditions (barometer).) aggregating the driver log information for a predetermined time period; ([0046, 0056, 0058, Figure 6, Figure 7] The conclusion becomes more accurate over time as the user continues to use the engine 104 and the engine 104 learns the user ' s sleeping and fatigue behaviors . The engine 104 may also simultaneously display electronic log information in real time , as biometric data received from the applications 204 and 206 can be aggregated to display a user ' s active working time , rest or break time , off - duty time , sleep time , etc.,  Referring now to FIG . 6 , there is illustrated a diagrammatic view of one embodiment of a fatigue alert process 600 . A proprietary application tracks a user ' s bio metrics over a period of time 602., wherein the sensor data is aggregated and tracked/monitored over a period of time, such as shown in Figures 6 and 7 (predetermined time period) for the purpose of making predictions in a subsequent time period.)   transforming the aggregated driver log information into a set of derivations derived from the aggregated driver log information for each of the one or more drivers in accordance with one or more derivation rules associated with a turnover prediction model; ([0050, 0056, 0067, 0072, Figure 8, Figure 9] The predictive / analytic engine 104 simultaneously collects data from the plurality of wearables in real time . The engine 104 is able to manipulate and display the biometric data received from the plurality of wearables , and may also display a predictive conclusion of the time the user can expect to feel fatigued., In embodiments where the predictive engine is driven by thresholds , particular thresholds may be set in the proprietary application for specific biometrics, or even thresholds for combinations of biometrics . These thresholds may change over time for each individual user , as the proprietary application gathers more data on the user., The inputs , weights , and outputs may be organized within a multilayer perceptron ( MLP ) , wherein there is an input layer , one or more hidden layers , and an output layer . As shown in the network 800 , a plurality of inputs 802 reside in the input layer , a plurality of neurons 804 ( the weights ) reside in the hidden layer or layers , and at least one output 806 up to an nth output 808 reside in the output layer., FIG . 9 shows a plurality of inputs 902 that may be the various tracked user biometrics , such as heart rate , blink rate , temperature , accelerometer data , facial recognition , and other biometrics . To process the gathered biometrics and to estimate or predict user conditions or behaviors , certain inputs may be passed into certain neural networks , with each neural network being one of a plurality of neural networks 904 . Each neural network of the plurality of neural networks 904 may be trained to predict particular user conditions , such as real time fitness and health such as the overall health of the user taken from accelerometer and other biometric data inputs , real time fatigue level detection taken from blink rate and facial recognition biometric data , sleep efficiency taken from heart rate , temperature , and other biometric data , and other neural network types ., wherein, the data collected/aggregated from the diverse sensors are input into a predictive analytics engine which manipulates/transforms that data to learn over time the biometric response of the driver predictive of particular driver conditions (derived prediction rules) such that a threshold embodiment of the predictive engine learns thresholds for combinations (or individual variables) of the aggregated data for forming conclusions and such that the neural network embodiment of the predictive engine transforms the inputs across multiple layers to generate a predictive output according to trained/learned neural network weights (rules/method for deriving the input-predictive output association) and wherein this predictive analytics engine predicts a retention/turnover-related hazardous state of the employee such as fatigue or poor health.) and applying the turnover prediction model to the set of derivations to generate a prediction report that identifies a …condition …; ([0057, 0073]  This alert may be an alarm that wakes a user up , or some other notification that , for example , may tell the user to stop what he is doing or pull a vehicle over if the alert is regarding a dangerous condition , such as a heart attack ., As examples of the application of the systems and methods described herein , the below Tables , and FIGS . 10 , 11 , and 12 , provide various biometric thresholds , tuning scenarios , and potential biometrics for tracking for a driver management system . It will be understood that these principles may be applied to other industries as well . These neural networks may then provide outputs that fall within a plurality of user conditions reporting paradigms 906 . For instance , the real time fitness and health and real time fatigue level detection neural networks may provide outputs for use in predictive conclusions & fatigue level displays , a fitness health log , and other health conclusions . The sleep efficiency neural network may provide outputs for use in predictive conclusions and fatigue level displays , sleep management and trip planning , a fitness health log , and other health conclusions., wherein the predictive analytics engine generates conclusions and notifications (prediction reports) that are indicative of the current or future/predictive state/condition of the driver such as health or fatigue (including, for example the prediction of high-risk conditions associated with survival such as poor health or fatigue with the predictive analytics engine modelling/predicting high-risk on-the-job events).) and a transmitter for transmitting a notification message including the prediction report to a user who is not the driver. ([0047, 0051, Figure 1, Figure 6] The employee management device 208 may be any computing device capable of running the employee management software 210 . The employee management software 210 receives data from the predictive / analytic engine 104 over a network 212 . The conclusion provided by the predictive / analytic engine 104 may be displayed in real time on the employee management device 208 after being received by the employee management software 210., The employee management software 312 receives data from the predictive / analytic engine 104 , which may include the same display 308 , over a network 314., wherein fleet managers remotely receive the displays/notification alerts and conclusions (reports) generated by the predictive analytics engine.)
However, Green does not teach … a retention condition of employment. In other words, although Green teaches the usage of the predictive analytics system for predicting drivers that are at-risk for health or safety issues but Green does not disclose the usage of the predictive analytics system to generate a report that identifies a condition associated with the retention of employment; in other words, he does not disclose that this predicted risk is also predictive of the employee not being retained for employment. 
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches applying the turnover prediction model to the set of derivations to generate a prediction report that identifies a retention condition of employment and a transmitter for transmitting a notification message including the prediction report to a user who is not the driver ([pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein a predictive analytics model predicts drivers who are at risk of resigning/turnover (a retention condition of employment) as well as at a safety risk based on operational data such as telematrics including a report/notification on the FleetRisk website (remote location) that includes a list of drivers most at risk for either turnover or health event (workers comp) or accident, and wherein there is a correlation between this prediction of safety risk and the resignation of the employee (i.e., remediation of the accident risk also remediates a turnover risk.).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine to use a predictive analytics model to predict a retention condition of employment of a driver and generate a report for the identification that is transmitted to a non-driver user. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate (via a fleet management system) the associated problems ([Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).

In regard to claim 2, rejection of claim 1 is incorporated and Green further teaches wherein transmitting the notification message further including the prediction report comprises: transmitting identification of the retention condition to a scheduling engine that can automatically modify one or more of work schedules or routes of at-risk drivers based on the prediction report …. ([0038, 0073], The software is open - ended allowing employee management platforms to connect the application directly into the employee management applications. The software also acts as an electronic log for the users, adding that much more benefit for the users and employee managers. With the data the application collects , it is able to plan trips and sleeping schedules for users. When planning activities such as driver routes, for example , employee managers or drivers can input destinations and dates, then the application automatically plans a sleep schedule for the driver., The sleep efficiency neural network may provide outputs for use in predictive conclusions and fatigue level displays , sleep management and trip planning, a fitness health log, and other health conclusions., wherein the outputs/conclusions/alert notifications generated by the predictive analytics engine are input into an employee management application which plans trips and sleeping schedules (i.e., work schedules) given a destination/route for a driver on the basis of that driver being at-risk and wherein it is noted that the claim only requires either work schedules or routes to be modified.)
However, Green does not teach … the prediction report that identifies the risk of one or more drivers resigning. In other words Green teaches the prediction conclusion/report that identifies a driver at risk of not being able to work because of extreme risk (fatigue or heart attack) but does not disclose that this predicted risk is also predictive of the employee resigning. 
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches the prediction report that identifies the risk of one or more drivers resigning ([pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein a predictive analytics model predicts drivers who are at risk of resigning/turnover as well as at a safety risk based on operational data such as telematrics including a report/notification on the FleetRisk website (remote location) that includes a list of drivers most at risk for either turnover or health event (workers comp) or accident, wherein there is a correlation between this prediction of safety risk and the resignation of the employee (i.e., remediation of the accident risk also remediates a turnover risk), and wherein one remediation factor directed to driver fatigue is a proactive modification of the dispatch (i.e., schedule pattern change)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine to modify driver schedules or routes in response to a prediction report indicative of a driver at risk of resigning. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate the associated problems ([Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).

In regard to claim 3, rejection of claim 1 is incorporated and Green further teaches wherein applying the turnover prediction model to the derivations to generate the prediction report comprises analyzing one or more predictor variables from the set of derivations, wherein the one or more predictor variables are selected from a group consisting of: a total driving hours; a shift start variance; a number of early shift starts; a number of late shift starts; a number of Hours of Service (HOS) violations; a number On-duty not driving hours; and a number of off-duty hours.29035380.00620 ([0046, 0076, 0077, 0090, Figure 12] The engine 104 may also simultaneously display electronic log information in real time , as biometric data received from the applications 204 and 206 can be aggregated to display a user ' s active working time , rest or break time , off - duty time , sleep time , etc., For example , if a driver were to only get 4 hours of REM sleep , when the driver awakes , the application may display that the driver can expect to feel fatigued around the 5th hour of driving. Around the 4th hour of driving , the application may detect increased fatigue, such as detecting three yawns per minute . The application then may audibly alert the driver that the driver is slightly fatigued and suggest a short break . Just before the sixth hour of driving , the application may then detect a 28 % increased blink rate , eye flutters , and three distinct head nods in one minute., Some drivers may be able to work a full 8 - hour day even with only three hours of REM sleep . The driver may not fall into the categories of what is considered normal , but because of the learned trends , recorded individual averages , and multiple biometric sensors , the fatigue level can still accurately be predicted and displayed on an individual basis ., . On day 1 , the driver receives only two hours of REM sleep , and is wide awake for about 5 . 5 hours that day , while the application predicts the driver will have 7 . 5 wide awake hours , either due to an initial default or due to past learned driver behavior., wherein the biometric data includes off-duty time, rest or break time, and sleep time such that, for example, the number of hours of REM sleep (part of off-duty hours) and number of hours of non-fatigued driving (total hours of driving) are variables that parameterize the temporal dependencies of aggregated biometric sensor data and predictive driver conditions and that are used to predict the onset of an at-risk driver condition (along with the biometrics) such as the occurrence of a health emergency (e.g. heart attack or fatigue which is related to driver retention)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine for the same reasons as pointed out for claim 1.

In regard to claim 4, rejection of claim 3 is incorporated and Green further teaches wherein applying the turnover prediction model to the set of derivations to generate the prediction report comprises: assigning a variable weight to each of the one or more predictor variables for use in an equation to identify the … condition …, wherein the … condition … identify at-risk drivers. ([0065, 0069, ] A basic activation function is that of y = f ( Ewx ) , where x is the vector of inputs , w is the vector of weights , f ( ) is the activation function , and y is the output vector . It will be understood by those skilled in the art that variations on the activation function may be used or represented in other ways , such as the activation function : a = … ; It will be understood by those skilled in the art that the neural network would be trained in order for the neural network to become more accurate . Various training methods exist , such as supervised learning … Activation functions are applied to the weighted sum of the inputs to generate a certain outcome . … One other training method may be to feed inputs into the neural network that are expected to indicate a fatigued or hazardous state for a user as well as awake states , to initially train the neural network on those values , and then validate the weights generated from the neural network by another set of data , and predict fatigued or hazardous user conditions and test the accuracy of such predictions., wherein weights are assigned to the sensor data collected and input into a neural network through a process of supervised learning such that the weights associated with predictor variables are not just those directed applied to the input data (i.e., input layer to first hidden layer) but those applied across any subsequent layer to the data transformed from preceding layers, including the output layer such that the final equation which weights the contributions across the transformed inputs is the activation function.)
However, Green does not teach … a retention condition of employment … a retention condition of employment.  In other words, although Green teaches the usage of the predictive analytics system for predicting drivers that are at-risk for health or safety issues but Green does not disclose the usage of the predictive analytics system to generate a report that identifies a condition associated with the retention of employment; in other words, he does not disclose that this predicted risk is also predictive of the employee not being retained for employment. 
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches a retention condition of employment … a retention condition of employment ([pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein a predictive analytics model predicts drivers who are at risk of resigning/turnover (a retention condition of employment) as well as at a safety risk based on operational data such as telematrics and wherein there is a correlation between this prediction of safety risk and the resignation of the employee (i.e., remediation of the accident risk also remediates a turnover risk).).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine to use a predictive analytics model with weights assigned to predictor variables to predict a retention condition of employment of at-risk drivers. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate the associated problems for at-risk drivers ([Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).

In regard to claim 5, rejection of claim 1 is incorporated and Green further teaches wherein applying the turnover prediction model to the set of derivations to generate the prediction report comprises: determining a total driving hours during the predetermined time period for the one or more drivers based on the driver log information associated with each of the one or more drivers; determining whether the total driving hours exceeds a threshold; and generating the prediction report that identifies the retention condition based on the determining that the total driving hours exceeds a threshold for at-risk drivers. ([0057, 0076, 0077, Figure 1], Alerts will only be sent to the user and the manager when one or more biometric is crossing the predetermined outlying threshold while the user is awake. Conclusions ( such as predicted time to feel fatigued , sleep efficiency , health / fatigue levels , and sleep management ) are accessible at any time., For example , if a driver were to only get 4 hours of REM sleep , when the driver awakes , the application may display that the driver can expect to feel fatigued around the 5th hour of driving . Around the 4th hour of driving , the application may detect increased fatigue , such as detecting three yawns per minute . The application then may audibly alert the driver that the driver is slightly fatigued and suggest a short break., Some drivers may be able to work a full 8 - hour day even with only three hours of REM sleep . The driver may not fall into the categories of what is considered normal , but because of the learned trends , recorded individual averages , and multiple biometric sensors , the fatigue level can still accurately be predicted and displayed on an individual basis ., wherein the predictive analytics engine predicts the occurrence of an at-risk driver emergency event according to a total number of hours of driving in a particular day (based on learned driver-dependent characteristics and biometrics) such that notifications/conclusions/reports are displayed/issued to the driver to alert/inform the driver of the predicted health emergency and remedial action (retention condition) and wherein as previously noted, this report is also sent to the employee management system.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine for the same reasons as pointed out for claim 1.

In regard to claim 7, rejection of claim 1 is incorporated and Green further teaches wherein extracting the set of derivations comprises extracting a subset of at least one of the driver log information that indicate that a respective driver is in danger of resigning ([0040, 0057, 0059, 0077], The plurality of biometric sensors or data collection points 106 may include any combination of biometric sensors for tracking the bio metrics of a user , with each biometric sensor gathering one or more types of biometric data . The biometric sensors 106 may include and / or track pulse , accelerometer , thermometer , blink rate , finger print , facial recognition , DNA , palm print , hand geometry , iris recognition , retina , odor / scent , voice speaker recognition , thermograms , gait , ear recognition , skin reflection , lip motion , gyroscope , pulse oximeter , barometer , force touch , altimeter , GPS , and brain wave patterns., Alerts will only be sent to the user and the manager when one or more biometric is crossing the predetermined outlying threshold while the user is awake . Conclusions ( such as predicted time to feel fatigued , sleep efficiency , health / fatigue levels , and sleep management ) are accessible at any time., In some cases , the fatigue notification 604 may provide an audible alert or other type of alert such as a vibration to the user , if the readings indicate certain conditions , such as an indication that the user is nodding off or becoming less focused due to blink rate and head movement., wherein one or more biometric sensor inputs (subset of sensor/log data) may be used to provide an indication of an at-risk driver condition and also wherein any combination of the sensor data (i.e., any subset) may be used in the predictive analytics process.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine for the same reasons as pointed out for claim 1.

In regard to claim 8, rejection of claim 1 is incorporated and Green further teaches further comprising triggering a remedial measure for at least one of the one or more drivers based on a value of a confidence factor. ([0074, 0080, 0067], A fatigue alert triggering event may occur when more than one biometric has surpassed the normal threshold , or when one biometric measurement far exceeds , or frequently exceeds , the normal threshold . Table 1 lists various biometrics and their associated normal states and common outliers., Around the 9.5th hour of driving , the application detects 5 head nods in one minute. Based on previously recorded averages , this particular driver nods more often than the industry average , therefore setting a higher outlier for himself. The application is also detecting high blink rate and long blink duration . The driver is then audibly notified that he is highly fatigued and needs to get some sleep soon., Other activation functions that may be used include the softmax activation function , which is generally used for probabilities : ( x ) = F.,  wherein an alert/notification to perform an action such as sleeping (a remediation) is triggered when the output of the predictive analytics engine indicates that a value of a predictive variable has exceeded a threshold according to a level of driver-dependent confidence (that is, a single value far exceeds a particular threshold or more generally that measure exceeds not just an ‘industry average” but a value that would confidently correspond to an indication that that particular driver is at risk) and wherein it is in addition noted that the output in the neural network-based embodiment may be a probability (confidence) formed from the softmax function). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine for the same reasons as pointed out for claim 1.

Claim 9 is also rejected because it is just an apparatus implementation of the same subject matter of claim 1 which can be found in Green and Heine. It is noted that claim 9 in addition recites a system with processor and memory which is also found in Green (e.g. [0013]).

Claim 10/9 is also rejected because it is just an apparatus implementation of the same subject matter of claim 2/1 which can be found in Green and Heine.

Claim 11/9 is also rejected because it is just an apparatus implementation of the same subject matter of claim 3/1 which can be found in Green and Heine.

Claim 12/11 is also rejected because it is just an apparatus implementation of the same subject matter of claim 4/3 which can be found in Green and Heine.

Claim 13 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Green and Heine.

Claim 14/13 is also rejected because it is just a method implementation of the same subject matter of claim 2/1 which can be found in Green and Heine.

Claim 15/13 is also rejected because it is just a method implementation of the same subject matter of claim 3/1 which can be found in Green and Heine.

Claim 16/15 is also rejected because it is just a method implementation of the same subject matter of claim 4/3 which can be found in Green and Heine.

Claim 17/13 is also rejected because it is just a method implementation of the same subject matter of claim 5/1 which can be found in Green and Heine.

Claim 19/13 is also rejected because it is just a method implementation of the same subject matter of claim 7/1 which can be found in Green and Heine.

Claim 20/13 is also rejected because it is just a method implementation of the same subject matter of claim 8/1 which can be found in Green and Heine.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Heine, and in further view of Crum et al. (“Motor Carrier Scheduling Practices and Their Influence on Driver Fatigue”, Iowa State University, FMCSA, October 2002, pp. 1-222), hereinafter referred to as Crum, and in further view of Heine.

In regard to claim 6, rejection of claim 1 is incorporated and Green further teaches wherein applying the turnover prediction model to the set of derivations to generate the prediction report comprises: identifying an … shift start time for the one or more drivers… generating the prediction report that identifies the … condition based on the determining that … exceeds a … threshold for at-risk drivers;.  ([Figure 7, 0056, 0082], In embodiments where the predictive engine is driven by thresholds , particular thresholds may be set in the proprietary application for specific biometrics , or even thresholds for combinations of biometrics . These thresholds may change over time for each individual user , as the proprietary application gathers more data on the user., The application will determine how much REM sleep the driver got , and be able to display the time of day the driver can expect to start feeling fatigued., wherein the predictive analytics engine generates conclusions/reports based upon learned threshold criteria (over a period of time) applied to a given biometrics (or combinations thereof) including a threshold driving time relative to a determined start time)).
However, Green does not teach identifying an average shift start time for the one or more drivers; determining a shift start variance the predetermined time period for each of the one or more drivers based on identification of the average shift start time; determining that the shift start variance exceeds a shift variance threshold; and generating the prediction report that identifies the retention condition based on the determining that the shift start variance exceeds a shift variance threshold for at-risk drivers. In other words, Green does not consider the shift start variance as a parameter for determining an at-risk driver condition. 
However, Heine, in the analogous art of applying predictive analytics for fleet management, teaches average shift start time … a shift start variance … a shift start variance … a shift start variance … the retention condition.  ([pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says., wherein driver start times is an input variable in the predictive analytics model that predicts drivers who are at risk, wherein it is noted that in addition Heine teaches the usage of variance of schedules as a predictive variable which may also be interpreted as a variance, wherein it is noted that the computation of a variance of a parameter in statistics inherently includes the computation of the average of that parameter, and wherein, as previously indicated, Heine teaches the at risk retention condition (and generation of the associated report/notification) not just relative to fatigue or accident but also in the sense of employee resignation/employment retention.)     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Heine to use average shift start times and the variance of shift start times as predictive parameters in a predictive model for predicting at risk driver conditions and generating an associated prediction report. The modification would be obvious because one of ordinary skill would be motivated to make use of predictive analytics models (such as those of Omnitracs) to achieve accurate driver fatigue, accident, and turnover prediction to proactively remediate the associated problems ([Heine, [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”]).
However, Green and Heine do not teach identifying an average … time for the one or more drivers; determining a … variance the predetermined time period for each of the one or more drivers based on identification of the average … time…; and generating the prediction report that identifies the … condition based on the … variance …for at-risk drivers. In other words, Heine and Green do not teach the generation of an at-risk driver prediction based on the determination a variance of a predictive variable computed over an interval of time. 
However, Crum, in the analogous environment of modeling and predicting hazardous driver conditions, teaches identifying an average … time for the one or more drivers; determining a … variance the predetermined time period for each of the one or more drivers based on identification of the average … time…; and generating the prediction report that identifies the … condition based on the … variance …for at-risk drivers ([p. 11, Part 1 Model Development, p. 21, Part 2 The Influence of Driving Environment on Fatigue Among Over-The-Road Truck Drivers], Regularity of time is concerned with the opportunity for drivers to establish a routine and with schedules that run counter to the natural circadian rhythms of drivers. Indicators that reflect drivers’ regularity of time include the percent of time normally driven the same daily hours, how driving time is distributed over the 24-hour day, variability of driving work, and maximum hours driven in a given week., Regularity of Time refers to the extent to which drivers can achieve a set pattern of driving behavior. The literature and industry experts suggest that drivers who can regularize their time behind the wheel should be able to drive more safely. The first indicator, a subjective estimate of how often they drive the same hours, revealed that just over a third (38.8 percent) of the sample was “never” or “rarely” able to start and stop driving the same time each day. The remaining 61.2 percent said they were able to do this at least “sometimes”, “frequently” or “always”. Regularity of Time can also be viewed in terms of the variability of the driving experience. Four daily work time zones were created by dividing the workday into four six-hour periods (starting at 6 AM). A driver was considered to drive regularly during a given time zone if more than 10 percent of his/her driving time occurred during that time zone…. As expected, routinely driving the same hours was negatively related to perceptions of fatigue, continuing to drive when less than alert, and perceptions that fatigue is a company-wide problem for drivers., wherein the schedule regularity/irregularity of a driver is quantified by an indication by the driver on how often he/she drove the same hours (i.e., started the shift at the same time) as well as by the percentage of time driving within any of four daily work time zones (indicative of average shift times)  such that deviations (variance) from consistent hours/schedule of driving (irregular vs. regular) are found to be correlated with hazardous driver conditions such as fatigue and such that variability (variance) in the time (zone) of day driving pattern is associated at least with the driver’s impression of fatigue, and wherein the determination of this association may also be considered a predictive analytics model/engine that generates a conclusion/report for the fatigue/accident/health/safety retention condition.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green and Heine to incorporate the teachings of Crum to use schedule variability in the form of variability (deviation relative to an average) across specific hours (start time and stop time) as a variable in predicting at risk driver conditions such as related to retention of employment according to a threshold-based predictive criterion. The modification would be obvious because one of ordinary skill would be motivated to improve predictive analytics models by taking into account the empirically observed correlations between that variability and at-risk driver conditions that may also be hypothesized on the basis of circadian rhythms (Crum, [p. 44, Part 3. Testing the CMV Driver Fatigue Model in Trucking Companies, p. 113, Part 5 Summary and Implications, Table 3.3]).

Claim 18/13 is also rejected because it is just a method implementation of the same subject matter of claim 6/1 which can be found in Green, Heine, and Crum.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. 
Specifically, the Applicants Argue:
	To the extent that the rejections still apply to the claims as amended, Applicant respectfully traverses the rejections. As agreed upon during the Examiner Interview, Green does not disclose or suggest, "applying the turnover prediction model to the set of derivations to generate a prediction report that identifies a retention condition of employment," as recited in amended independent claim 1 and similarly recited in amended independent claims 9 and 13. Neither Heine nor Crum are asserted for disclosing this feature and neither Heine nor Crum cure this deficiency of Green.

Examiner’s Response:
	The Examiner respectfully disagrees. As set forth in the current office action, Heine does teach the amended limitations for each of claims 1, 9, and 13 which recite the application of a turnover prediction model for the identification of “a retention condition of employment”. Specifically, Heine teaches applying the turnover prediction model to the set of derivations to generate a prediction report that identifies a retention condition of employment and a transmitter for transmitting a notification message including the prediction report to a user who is not the driver because he teaches a predictive analytics model for predicting drivers who are at risk of resigning/turnover (a retention condition of employment) based on operational data such as telematrics including a report/notification on the FleetRisk website (remote location) that includes a list of drivers most at risk for either turnover or health event (workers comp) or accident, and teaches that there is a correlation between the prediction of safety risk (for example as may be predicted by the system of Green) and the resignation of the employee (i.e., remediation of the accident risk also remediates a turnover risk (viz., [pp. 53-54, “Fleetrisk advisors”, Figure “How fleets use predictive models to avoid problems”],   “What we do is gather 1,500 to 2,000 data points from fleets,” says Jain. That includes not only driver performance data, but also operational data such as telemetrics, driver start times and variances in driver schedules, pay and miles. A fleet client can check its website account “to review a list of drivers most likely to have a preventable accident, voluntary turnover, or workers comp claim in the next 28 days,” says the FleetRisk website…. The fleet is using only FleetRisk’s safety module but has found retention to be a “byproduct” of that effort. … One big operational change has been getting proactive with fatigue. By measuring the frequency of overnight driving, each driver gets an ongoing fatigue rating. “If the fatigue number goes up, we change their dispatch,” Broyles says.).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122